UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Annual Report|August 31, 2013 Performance Trust Total Return Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX, PTRMX) © 2013. Performance Trust Investment Advisors. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER Dear Fellow Shareholders: Performance Trust Total Return Bond Fund (PTIAX) Annual Management’s Discussion of Fund Performance: 9/1/2012 – 8/31/2013 As of August 31, 2013, the Performance Trust Total Return Bond Fund (“PTIAX” or the “Fund”) has completed its third year in operation. For the one year return, the Fund posted a gain of 1.79% compared to -2.47% for the Barclays Aggregate Bond Index. Below, we highlight some of the drivers of the Fund’s performance. As a total return bond fund, PTIAX continues to be oriented towards the sectors of the fixed-income markets that we believe offer the best value and potential total return through interest income and capital appreciation. We continue to believe that the best risk versus reward opportunities lie in non-agency residential mortgage backed securities (RMBS) and municipal bonds. The Fund’s performance over the past year was driven primarily by investments in non-agency RMBS, as fundamental drivers such as home prices and employment continued to strengthen. The municipal bond allocation detracted from the Fund’s performance during the period, largely driven by rising interest rates. During the course of the previous year, fixed-income markets trudged through an uphill climb in interest rates and higher volatility. The 10-year Treasury yield rose from 1.55% on August 31, 2012, to 2.78% on August 31, 2013, a move of 124 basis points. The increase in rates was not uniform over the course of the year, however. The 10-year yield stayed fairly stable in a range between 1.60% and 2.00% until mid-May of this year, at which point yields rose to just over 2.90% by mid-August. The first eight months of the Fund’s year saw positive performance for both the allocation to non-agency RMBS and municipal bonds. The rise in prices was driven primarily by positive fundamental factors. Unemployment continued to decrease, GDP expanded slowly, home prices continued their pronounced rebound, and inflationary pressures remained modest. During the last four months of the period, however, rising interest rates and technically driven selling were the dominating themes. The increase in rates is widely credited to changing market expectations for the pace of bond purchases in the Federal Reserve’s current Quantitative Easing program. Various members of the Federal Reserve have indicated that the need for stimulus may be lessening as the economy continues on its current path of slow growth and the housing market continues to improve. A majority of market participants believed that the reduction in Quantitative Easing could happen as early as the third quarter this year. As a result, Treasuries have sold off and credit spreads, or yield differentials to other securities, widened as investors withdrew money from bond funds, and managers were forced to liquidate positions. The redemptions were most pronounced in municipal bond funds, where investors withdrew more than $20 billion over the seventeen weeks spanning May, June, July, and August. This level of outflows has not been observed since a prominent Wall Street analyst alarmed investors by predicting widespread municipal defaults on 60 Minutes in December 2010. This has exerted enormous pressure on municipal bond prices as across the market, portfolio managers were forced to raise funds to meet the steady stream of redemption requests. As a result, the municipal bond allocation has weighed on the Fund’s performance over the period. Non-agency RMBS were not immune to the rise in interest rates, and experienced pressure on prices as well, though to a lesser extent. Nevertheless, we were pleased with how the non-agency RMBS market withstood the pressure and we believe our allocation has contributed to our outperformance over the past year. Looking forward, we remain optimistic for the Fund’s strategy. Even though prices have fallen over the previous months, we are now able to reinvest at significantly higher interest rates. Combined higher rates with continued underlying fundamental improvement in both municipal credit and non-agency RMBS credit, we believe the risk versus reward profile of our securities going forward is better than it was four months ago. Performance Trust Municipal Bond Fund (PTIMX, PTRMX) Annual Management’s Discussion of Fund Performance: 9/1/2012 – 8/31/2013 The economic theme over the course of the 12 months ended August 31, 2013, has been one in which unemployment has decreased, GDP expanded, home values rebounded, and inflation continued to be modest. The macroeconomic picture has provided some stability to municipalities’ finances and has improved issuers’ ability to repay their debt obligations. Despite strengthening credit fundamentals and a beginning of the year rally, the municipal market prices tracked Treasury market prices lower during the 12-month period ended August 31, 2013. The 10-year yield on the AAA Municipal Market Data (“MMD”) scale moved from 1.74% on August 31, 2012 up to 2.94% on August 31, 2013; over the same period, the 10-year Treasury yield moved up from 1.55% up to 2.78%. We believe recent underperformance in the PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) LETTER FROM THE INVESTMENT ADVISER municipal bond market reflects three major drivers: “tapering” expectations, municipal bond outflows, and recent credit headlines in Detroit and Puerto Rico. Recently, on September 18, 2013 the Federal Open Market Committee released its decision to continue its mortgage and Treasury securities purchase program, known as Quantitative Easing or QE, at the same $85 billion dollars-a-month pace. The market has put its chips on the Federal Reserve “tapering” their bond buying program, which has been apparent in higher longer term Treasury rates and a steeper Treasury yield curve. Municipal yields followed Treasury yields’ march higher, beginning the end of May, when the Federal Reserve Chairman, Ben Bernanke, made his initial remarks regarding scaling back QE. We believe any unexpected “tapering” will continue to produce higher levels of municipal yield volatility. Rock bottom municipal rates observed at the beginning of the 12-month period and a rising equity market deterred investors from purchasing municipal bonds. As a result, investors have consistently withdrawn funds from municipal bonds since the beginning of March 2013, totaling over $20 billion of net outflows calendar year-to-date. This level of outflows has not been observed since Meredith Whitney spooked investors with her concerns of wide spread municipal defaults on 60 Minutes in December of 2010. Consecutive weeks of outflows have put enormous selling pressure on municipal bond prices as portfolio managers scramble to raise funds amid steady streams of redemptions. Until fund flows stabilize, further selling pressure could ensue, weighing on municipal bond valuations. Finally, there have been a number of headlines that have shed a negative light on the municipal market over the past quarter. Detroit’s appointed emergency manager, Kevyn Orr, filed bankruptcy on behalf of the city which has been affected by a declining population, a fading auto industry, and a history of chronic budget deficits. Included in the estimated $18 billion dollars of liabilities are $530 million of general obligation debt Orr has classified as unsecured. Should a bankruptcy judge side with Orr on the classification, other general obligation bonds, which account for about two-fifths of new issuances in 2013, could be negatively impacted. Additionally, Barron’s published an article that highlighted Puerto Rico’s dismal economic and financial situation, including a deficit that grew from $300 million to $2.2 billion in the most recent fiscal year. After the story broke, Puerto Rico general obligation bonds, rated investment grade by all three rating agencies, traded through 8% yields. Despite the negative headlines, we believe these stories have two common factors. First, the credit concerns in Detroit and Puerto Rico have been forming over a long period of time and have been widely recognized by fund managers.Second, although credit concerns exist with these two issuers, we believe these issues are isolated with most municipal issuers making efforts to repay their debt on time and in full. As a result of the factors above, Performance Trust Municipal Bond Fund (“PTIMX” or the “Fund”) experienced losses of -3.20% for the 12-month period ended August 31, 2013. Over the same period, the Barclays Municipal Aggregate Bond Index lost -3.70%. PTIMX’s return assumes the reinvestment of all dividends. Over the course of the 12-month period, we sold out of less defensive structures, that is, lower coupon bonds priced to the maturity date, into more defensive bond structures, that is higher coupon bonds priced to the call date. We also attempted to reposition PTIMX out of lower rated bonds, moving from 42% of the Fund in BBB-rated bonds to 25% of the Fund in BBB-rated bonds. Additionally, we raised the Fund’s cash position from 7% to 19% to meet redemptions and lower the Fund’s interest rate exposure.Going forward, we feel PTIMX is better positioned to withstand a more tenuous municipal market environment. The Fund’s NAV for the year ended August 31, 2013 was $21.16. The average maturity of the bonds was 10.8 years, with an average duration, a measure of sensitivity to interest rate movements, of 6.0 years. Statistics as of August 30, 2013 (the last business day of the month) Credit Quality Breakout: Percentage Credit Quality* of Portfolio AAA 0.50% AA 16.27% A 28.08% BBB 25.05% BB 5.14% B 0.27% Non rated 5.95% Net cash & equiv. 18.75% * Credit distribution, shown herein in decreasing order of credit quality, is provided by Moody’s and Standard & Poor’s as of August 30, 2013. The Fund uses the higher of the two ratings. Investment Grade refers to a bond considered investment grade if its credit rating is BBB or higher by Standard & Poor’s or Baa or higher by Moody’s. Below Investment Grade refers to a bond rated below investment grade if its credit rating is below BBB by Standard & Poor’s or below Baa by Moody’s. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) LETTER FROM THE INVESTMENT ADVISER Sector Concentrations: Percentage Sector of Portfolio Hospital % CCRC % EDUCATION % TRANSPORTATION % UTILITY % HOUSING % DEDICATED TAX % HIGHER EDUCATION % OTHER REVENUE % AIRPORT % WATER & SEWER % TOBACCO % INSURED % IDB % STUDENT LOAN % COP % GO-UNLTD % MULTIFAMILY HSG % GEN OB - LTD % Cash % Total % State Allocations: Percentage States of Portfolio AZ % CA % CO % CT % DC % FL % GA % GU % IA % IL % IN % KY % LA % MA % MD % ME % MI % MN % MO % NC % NH % NJ % NY % OH % OK % OR % PA % PR % SC % TN % TX % UT % VA % VT % WI % WY % Cash % Total % Coupon Distribution: Percentage Coupon of Portfolio 0–0.99 % 1–1.99 % 2–2.99 % 3–3.99 % 4–4.99 % 5–5.99 % 6–6.99 % 7–7.99 % 8–8.99 % Average % Maturity Breakdown: Percentage Maturity of Portfolio Net cash & equiv. % 0–0.99 years % 1–1.99 years % 2–2.99 years % 3–3.99 years % 4–4.99 years % 5–5.99 years % 6– 6.99 years % 7–7.99 years % 8–8.99 years % 9–9.99 years % 10–14.99 years % 1–19.99 years % 20–24.99 years % 25–29.99 years % 30 years & over % Average yrs PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) LETTER FROM THE INVESTMENT ADVISER (PTIMX) PTIMX is managed with a fundamental, bottom up, individual bond by bond focus. We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax total return potential. Our goal is to purchase municipal bonds at a yield differential, or spread, to “AAA” rated bonds that compensate shareholders for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving in credit quality over time. We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “AAA” rated municipal bonds) and, therefore, potential price appreciation. As part of this individual security analysis, we employ Shape Management® as a key component of our investment process. Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds. Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape,” or how we believe that bond will perform in various interest rate environments. Past performance is not indicative of future returns. The views in this report were those of the Funds’ Managers as of August 31, 2013 and may not reflect the views of the Funds’ Managers on the date this Report is first published or anytime thereafter. These views are intended to assist shareholders of the Funds in understanding their investments in the Funds and do not constitute investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Performance Trust Total Return Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Year Ended August 31, 2013 (Unaudited) ANNUALIZED SINCE INCEPTION ONE YEAR (AUGUST 31, 2010)(1) Performance Trust Total Return Bond Fund 1.79% 7.82% Barclays Capital U.S. Aggregate Bond Index (2.47)% 7.92% (1) Fund commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2013 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund – Institutional Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Year Ended August 31, 2013 (Unaudited) ANNUALIZED SINCE INCEPTION ONE YEAR (JUNE 30, 2011) Performance Trust Municipal Bond Fund ­– Institutional Class (3.20)% 6.58% Barclays Capital U.S. Municipal Bond Index (3.70)% 3.45% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $1,000,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTRMX) Performance Trust Municipal Bond Fund – Retail Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Period Ended August 31, 2013 (Unaudited) SINCE INCEPTION (SEPTEMBER 28, 2012) Performance Trust Municipal Bond Fund – Retail Class (4.15)% Barclays Capital U.S. Municipal Bond Index (4.27)% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on September 28, 2012, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2013 * For additional details on allocation of portfolio holdings by state, please see the Schedule of Investments. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF ASSETS AND LIABILITIES August 31, 2013 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Assets Investments, at value (cost $187,716,623 and $37,054,789, respectively) $ $ Interest receivable Receivable from Adviser — Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased — Payable for Fund shares redeemed — Payable to Adviser — Payable to affiliates Payable to custodian — Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income Accumulated undistributed net realized loss on investments ) ) Net unrealized depreciation on investments ) ) Net Assets $ $ Total Return Bond Fund Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ Municipal Bond Fund Shares – Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ Municipal Bond Fund Shares – Retail Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ (1)If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS August 31, 2013 PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES–1.63% HSI Asset Securitization Trust 2007-HE1, 0.284%, 01/25/2037 (a) $ $ Merrill Lynch Mortgage Investors Trust 2005-HE1, 0.829%, 02/25/2036 (a) Quest Trust 2006-X2, 0.304%, 08/25/2036 (a) RAMP Trust 2005-SL1, 8.000%, 05/25/2032 2003-RS4, 4.018%, 03/25/2033 2004-RS8, 4.980%, 08/25/2034 TOTAL ASSET BACKED SECURITIES (COST $3,066,136) MORTGAGE BACKED SECURITIES–48.83% Banc of America Alternative Loan Trust 2007-1, 6.124%, 04/25/2022 (a) 2003-9, 5.500%, 11/25/2033 2005-5, 5.500%, 06/25/2035 2005-5, 6.000%, 06/25/2035 2005-11, 5.500%, 12/25/2035 2005-11, 5.750%, 12/25/2035 2006-3, 6.000%, 04/25/2036 Banc of America Funding Trust 2005-3, 5.500%, 06/25/2035 2005-4, 5.500%, 08/25/2035 2005-5, 5.500%, 09/25/2035 2005-6, 5.500%, 10/25/2035 2007-4, 5.500%, 06/25/2037 2007-5, 5.500%, 07/25/2037 2007-5, 6.500%, 07/25/2037 Banc of America Mortgage Trust 2004-10, 5.000%, 12/25/2019 2005-F, 2.733%, 07/25/2035 (a) 2005-10, 5.500%, 11/25/2035 Bear Stearns Asset Backed Securities Trust 2004-AC5, 5.250%, 10/25/2034 2005-AC8, 5.500%, 11/25/2035 Charlie Mac Trust 2004-2, 6.000%, 10/25/2034 Chase Mortgage Finance Trust 2007-A1, 2.719%, 02/25/2037 (a) 2007-A1, 2.839%, 02/25/2037 (a) Chaseflex Trust 2005-2, 5.500%, 06/25/2035 2005-2, 5.500%, 06/25/2035 2006-2, 5.745%, 09/25/2036 (a) CHL Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2002-J4, 5.500%, 10/25/2032 2003-7, 4.500%, 05/25/2033 2003-HYB3, 2.664%, 11/19/2033 (a) 2005-5, 5.500%, 03/25/2035 2004-HYB5, 2.754%, 04/20/2035 (a) 2005-15, 5.500%, 08/25/2035 2005-16, 5.000%, 09/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 2005-28, 5.500%, 12/25/2035 2005-31, 2.778%, 01/25/2036 (a) 2005-30, 5.500%, 01/25/2036 2005-30, 5.500%, 01/25/2036 2006-J1, 6.000%, 02/25/2036 2006-20, 5.750%, 02/25/2037 2007-J2, 6.000%, 07/25/2037 Citicorp Mortgage Securities Trust 2006-3, 5.500%, 06/25/2021 2006-3, 5.750%, 08/25/2023 2006-1, 5.500%, 02/25/2026 2006-1, 6.000%, 02/25/2036 2006-3, 5.750%, 06/25/2036 2006-3, 5.750%, 06/25/2036 Citicorp Mortgage Securities, Inc. 2004-5, 5.500%, 08/25/2034 Citigroup Mortgage Loan Trust, Inc. 2004-2, 9.250%, 09/25/2033 2005-5, 5.000%, 08/25/2035 CitiMortgage Alternative Loan Trust 2006-A1, 5.250%, 03/25/2021 2007-A4, 5.500%, 04/25/2022 2006-A7, 6.000%, 12/25/2036 Countrywide Alternative Loan Trust 2004-J3, 4.750%, 04/25/2019 2004-30CB, 5.500%, 03/25/2020 2005-20CB, 5.250%, 07/25/2020 2006-J5, 5.207%, 07/25/2021 (a) 2007-9T1, 5.500%, 05/25/2022 2004-20T1, 6.000%, 09/25/2034 2004-22CB, 6.000%, 10/25/2034 2004-29CB, 5.375%, 01/25/2035 2005-J1, 5.500%, 02/25/2035 2005-7CB, 0.584%, 04/25/2035 (a) 2005-7CB, 6.416%, 04/25/2035 (a) 2005-6CB, 7.500%, 04/25/2035 2005-21CB, 5.250%, 06/25/2035 2005-11CB, 5.500%, 06/25/2035 2005-26CB, 5.500%, 07/25/2035 2005-40CB, 5.500%, 10/25/2035 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE Countrywide Alternative Loan Trust (Cont.) 2005-46CB, 5.500%, 10/25/2035 $ $ 2005-46CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-57CB, 5.500%, 12/25/2035 2005-64CB, 5.500%, 12/25/2035 2005-65CB, 5.500%, 12/25/2035 2005-J14, 5.500%, 12/25/2035 2005-65CB, 0.934%, 01/25/2036 (a) 2005-65CB, 5.500%, 01/25/2036 2005-73CB, 5.750%, 01/25/2036 2005-73CB, 6.250%, 01/25/2036 2005-85CB, 5.500%, 02/25/2036 2005-86CB, 5.500%, 02/25/2036 2006-8T1, 5.500%, 04/25/2036 2006-4CB, 6.000%, 04/25/2036 2006-4CB, 6.000%, 04/25/2036 2006-11CB, 6.000%, 05/25/2036 2006-19CB, 6.000%, 08/25/2036 2006-19CB, 6.000%, 08/25/2036 2006-32CB, 5.500%, 11/25/2036 2006-43CB, 6.000%, 02/25/2037 2006-J4, 6.000%, 07/25/2036 Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.000%, 11/25/2020 2004-8, 5.500%, 12/25/2034 2005-4, 5.500%, 06/25/2035 2005-4, 5.500%, 06/25/2035 2005-3, 5.500%, 07/25/2035 2005-10, 5.500%, 11/25/2035 2005-10, 5.750%, 11/25/2035 2005-10, 6.000%, 11/25/2035 CSMC Mortgage-Backed Trust 2006-8, 5.500%, 10/25/2021 2007-5, 5.000%, 10/25/2024 2006-1, 5.500%, 02/25/2036 2006-1, 5.500%, 02/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-2, 5.750%, 03/25/2037 CSMC Mortgage-Backed Trust (Cont.) 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche ALT-A Securities, Inc. Alternative Loan Trust 2005-2, 0.584%, 04/25/2035 (a) 2005-3, 5.250%, 06/25/2035 2005-AR2, 2.972%, 10/25/2035 (a) Deutsche Mortgage Securities, Inc. 2004-4, 2.568%, 06/25/2034 (a) First Horizon Alternative Mortgage Securities 2005-FA10, 5.250%, 12/25/2020 2005-FA11, 5.250%, 02/25/2021 2006-FA6, 5.750%, 11/25/2021 2004-FA1, 6.250%, 10/25/2034 2005-FA2, 0.684%, 04/25/2035 (a) 2005-FA2, 0.784%, 04/25/2035 (a) 2005-FA4, 5.500%, 06/25/2035 GMACM Mortgage Loan Trust 2004-J2, 5.500%, 06/25/2034 2004-J3, 5.250%, 07/25/2034 2005-AR3, 3.309%, 06/19/2035 (a) 2006-AR2, 3.806%, 05/19/2036 (a) GSAA Home Equity Trust 2005-12, 5.069%, 09/25/2035 (a) 2006-6, 4.957%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-AR2, 2.695%, 05/25/2034 (a) 2005-1F, 6.000%, 01/25/2035 2005-3F, 6.000%, 03/25/2035 2005-AR2, 5.101%, 04/25/2035 (a) 2005-6F, 5.500%, 07/25/2035 2005-7F, 5.000%, 09/25/2035 2005-7F, 6.000%, 09/25/2035 2005-9F, 5.500%, 12/25/2035 2006-AR1, 3.169%, 01/25/2036 (a) 2006-AR2, 2.909%, 04/25/2036 (a) 2006-5F, 6.000%, 06/25/2036 2006-7F, 6.250%, 08/25/2036 HarborView Mortgage Loan Trust 2005-4, 2.810%, 07/19/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE Lehman Mortgage Trust 2006-2, 6.354%, 04/25/2036 (a) $ $ Lehman XS Trust 2005-8, 5.560%, 12/25/2035 (a) MASTR Adjustable Rate Mortgages Trust 2004-4, 2.007%, 05/25/2034 (a) 2004-15, 3.473%, 12/25/2034 (a) MASTR Alternative Loan Trust 2003-7, 6.250%, 11/25/2033 2004-6, 6.000%, 07/25/2034 2007-1, 0.784%, 10/25/2036 (a) MASTR Asset Securitization Trust 2005-2, 5.250%, 11/25/2035 MASTR Seasoned Securitization Trust 2005-2, 3.688%, 10/25/2032 (a) Morgan Stanley Mortgage Loan Trust 2006-7, 5.000%, 06/25/2021 2004-11AR, 2.958%, 01/25/2035 (a) 2005-7, 5.500%, 11/25/2035 2006-2, 6.500%, 02/25/2036 2006-11, 6.000%, 08/25/2036 Nomura Asset Acceptance Corp. Alternative Loan Trust 2005-AP1, 4.855%, 02/25/2035 (a) 2005-WF1, 5.159%, 03/25/2035 2005-AP2, 4.976%, 05/25/2035 (a) PHHMC Mortgage Pass-Through Certificates 2005-3, 5.267%, 06/18/2035 (a) RAAC Trust 2005-SP1, 6.000%, 09/25/2034 RALI Trust 2003-QS18, 5.000%, 09/25/2018 2004-QS6, 5.000%, 05/25/2019 2005-QS3, 5.000%, 03/25/2020 2007-QS4, 5.500%, 04/25/2022 2003-QS17, 5.500%, 09/25/2033 2004-QS7, 5.500%, 05/25/2034 2004-QA4 3.600%, 09/25/2034 (a) 2005-QS14, 6.000%, 09/25/2035 2005-QS16, 5.500%, 11/25/2035 Resecuritization Pass-Through Trust 2005-8R, 6.000%, 10/25/2034 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A5, 5.500%, 05/25/2035 Residential Asset Securitization Trust (Cont.) 2005-A11CB, 5.500%, 10/25/2035 2005-A11CB, 6.000%, 10/25/2035 2006-A14CB, 6.250%, 12/25/2036 2007-A1, 5.750%, 03/25/2037 RFMSI Trust 2006-S10, 5.500%, 10/25/2021 2004-S6, 6.000%, 06/25/2034 2006-S3, 5.500%, 03/25/2036 2006-S5, 6.000%, 06/25/2036 2006-S6, 6.000%, 07/25/2036 Structured Asset Securities Corp. 2003-23H, 5.500%, 07/25/2033 2004-18H, 4.750%, 10/25/2034 Structured Asset Securities Corp. Mortgage Pass-Through Certificates 2004-9XS, 5.560%, 05/25/2034 (a) Structured Assets Securities Corp. TBW Mortgage-Backed Trust 2006-2, 5.500%, 07/25/2036 WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 2005-AR18, 2.461%, 01/25/2036 (a) 2006-AR2, 2.487%, 03/25/2036 (a) Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-1, 6.000%, 03/25/2035 2005-4, 0.690%, 06/25/2035 (a) 2005-4, 5.500%, 06/25/2035 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2005-7, 5.250%, 09/25/2035 2005-9, 5.500%, 10/25/2035 2005-14, 5.500%, 12/25/2035 2006-4, 0.884%, 04/25/2036 (a) 2006-4, 5.750%, 04/25/2036 2007-2, 5.750%, 03/25/2037 2007-2, 6.000%, 03/25/2037 2007-4, 6.000%, 04/25/2037 2007-12, 5.500%, 09/25/2037 2007-12, 5.500%, 09/25/2037 TOTAL MORTGAGE BACKED SECURITIES (COST $89,071,463) Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–39.88% California–0.89% Alvord Unified School District 0.000%, 08/01/2022 $ $ Hueneme Elementary School District 0.000%, 06/01/2023 Palmdale Elementary School District 0.000%, 08/01/2029 Port of Oakland 5.000%, 05/01/2033 West Contra Costa Unified School District 0.000%, 08/01/2022 Yosemite Community College District 0.000%, 08/01/2023 Colorado–1.30% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2028 5.000%, 11/15/2021 Dawson Ridge Metropolitan District No. 1 0.000%, 10/01/2022 Florida–0.09% County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2022 Guam–0.34% Guam Power Authority 5.000%, 10/01/2021 Illinois–3.66% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2022 0.000%, 12/01/2023 Chicago Board of Education 0.000%, 12/01/2022 City of Chicago, IL Waterworks Revenue 5.750%, 11/01/2030 Dekalb Kane & LaSalle Counties Etc Community College District No. 523 0.000%, 02/01/2025 0.000%, 02/01/2021 Illinois Finance Authority 0.000%, 07/15/2025 0.000%, 01/01/2020 Kendall & Kane Counties Community Unit School District No. 115 0.000%, 01/01/2022 Lake County Community Consolidated School District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 Metropolitan Pier & Exposition Authority 0.000%, 06/15/2021 Peoria Public Building Commission 0.000%, 12/01/2023 Cook County, Illinois Community College District No. 510 0.000%, 12/01/2022 Will County Community High School District No. 210 0.000%, 01/01/2022 Will County Community Unit School District No. 201 0.000%, 11/01/2020 Will County Elementary School District No. 122 5.250%, 10/01/2023 Indiana–1.70% Carmel Redevelopment Authority 2.625%, 08/01/2026 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 Greater Clark County School Corp. 5.000%, 01/05/2023 Indiana Finance Authority 5.000%, 03/01/2022 Indianapolis Local Public Improvement Bond Bank 0.000%, 02/01/2021 Zionsville Community Schools Building Corp. 0.000%, 01/15/2029 Eagle Union Middle School Building Corp. 0.000%, 07/15/2022 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE Kentucky–0.78% Kentucky Asset Liability Commission 2.998%, 04/01/2023 $ $ Scott County School District Finance Corp. 4.000%, 01/01/2023 Massachusetts–3.18% Massachusetts Bay Transportation Authority 5.250%, 07/01/2032 5.250%, 07/01/2031 Michigan–6.23% Anchor Bay School District 5.000%, 05/01/2023 City of Detroit, MI Sewage Disposal System Revenue 5.250%, 07/01/2029 5.500%, 07/01/2036 5.750%, 07/01/2031 City of Detroit, MI Water Supply System Revenue 5.250%, 07/01/2035 5.500%, 07/01/2035 5.500%, 07/01/2028 5.750%, 07/01/2024 5.750%, 07/01/2026 5.750%, 07/01/2027 Detroit City School District 5.250%, 05/01/2026 5.250%, 05/01/2025 Harper Woods School District 5.000%, 05/01/2022 Hudsonville Public Schools 5.000%, 05/01/2023 Missouri–1.01% Bi-State Development Agency of the Missouri-Illinois Metropolitan District 5.000%, 10/01/2025 Nevada–0.18% County of Clark, NV Airport System Revenue 5.000%, 07/01/2024 New Jersey–2.81% New Jersey Economic Development Authority 0.000%, 02/15/2020 New Jersey Higher Education Student Assistance Authority 5.500%, 12/01/2021 New Jersey Transportation Trust Fund Authority 0.000%, 12/15/2027 New York–0.12% Port Authority of New York & New Jersey 5.000%, 09/15/2022 Ohio–1.27% Cincinnati City School District 5.250%, 12/01/2030 City of St. Bernard, OH 4.000%, 12/01/2023 4.000%, 12/01/2022 Oregon–0.14% Klamath Falls Intercommunity Hospital Authority 5.000%, 09/01/2021 Pennsylvania–4.73% City of Harrisburg, PA 0.000%, 04/01/2019 Mckeesport Area School District 0.000%, 10/01/2023 Pennsylvania Turnpike Commission 0.000%, 06/01/2033 0.000%, 12/01/2034 0.000%, 12/01/2030 0.000%, 12/01/2030 Pennsylvania Turnpike Commission 0.000%, 12/01/2035 West York Area School District 5.000%, 04/01/2033 Puerto Rico–1.21% Puerto Rico Sales Tax Financing Corp. 0.000%, 08/01/2032 0.000%, 08/01/2032 6.500%, 08/01/2044 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE South Carolina–0.85% Charleston Educational Excellence Finance Corp. 5.000%, 12/01/2027 $ $ Texas–8.92% Austin Community College District 0.000%, 02/01/2021 City of Houston, TX Airport System Revenue 5.000%, 07/01/2028 City Public Service Board of San Antonio, TX 5.000%, 02/01/2038 County of Galveston, TX 0.000%, 02/01/2022 Fort Worth International Airport 5.000%, 11/01/2035 5.000%, 11/01/2037 5.500%, 11/01/2033 Hidalgo County Frain District No. 1 2.500%, 09/01/2026 La Joya Independent School District 5.000%, 02/15/2031 5.000%, 02/15/2030 North Texas Tollway Authority 0.000%, 01/01/2042 Texas State Turnpike Authority 0.000%, 08/15/2027 Utah–0.11% Utah Transit Authority 0.000%, 06/15/2029 Washington–0.36% Chelan County Public Utility No. 1 0.000%, 06/01/2023 0.000%, 06/01/2021 TOTAL MUNICIPAL BONDS (COST $82,053,913) SHARES VALUE MONEY MARKET FUNDS–7.17% First American Treasury Obligations Fund, 0.000% (a) TOTAL MONEY MARKET FUNDS (COST $13,525,111) TOTAL INVESTMENTS (COST $187,716,623)–97.51% OTHER ASSETS IN EXCESS OF LIABILITIES–2.49% TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS August 31, 2013 PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–79.13% Arizona–4.64% City of Mesa, AZ 5.000%, 07/01/2032 $ $ Florence Town Inc. Industrial Development Authority 5.000%, 07/01/2023 Phoenix Industrial Development Authority 5.000%, 06/01/2027 Pima County Industrial Development Authority 6.000%, 04/01/2016 6.500%, 04/01/2026 Tempe Industrial Development Authority 6.250%, 12/01/2042 California–7.63% Abag Finance Authority for Nonprofit Corps 5.000%, 07/01/2021 California Municipal Finance Authority 5.000%, 10/01/2024 California Pollution Control Financing Authority 5.000%, 07/01/2037 California State University 5.000%, 11/01/2030 California Statewide Communities Development Authority 5.000%, 05/15/2027 City of Highland, CA 5.125%, 09/01/2024 City of San Buenaventura, CA 8.000%, 12/01/2026 El Dorado Union High School District 0.000%, 12/01/2028 Golden State Tobacco Securitization Corp. 5.000%, 06/01/2029 Manteca Unified School District 5.000%, 09/01/2024 National City Community Development Commission 5.750%, 08/01/2021 Palmdale Community Redevelopment Agency 0.000%, 12/01/2020 0.000%, 12/01/2019 Palmdale Elementary School District 0.000%, 08/01/2028 Ripon Unified School District 0.000%, 08/01/2023 San Francisco City & County Airports Commission-San Francisco International Airport 5.000%, 05/01/2025 Wiseburn School District 5.000%, 08/01/2021 Colorado–4.52% City & County of Denver, CO Airport System Revenue 5.250%, 11/15/2028 Colorado Educational & Cultural Facilities Authority 5.000%, 06/01/2026 Denver Convention Center Hotel Authority 5.250%, 12/01/2022 E-470 Public Highway Authority 0.000%, 09/01/2023 0.000%, 09/01/2020 0.000%, 09/01/2023 0.000%, 09/01/2020 0.000%, 09/01/2022 Connecticut–0.81% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 District of Columbia–1.14% District of Columbia 6.250%, 10/01/2032 Florida–9.31% Belle Isle, FL 5.500%, 10/01/2022 Citizens Property Insurance Corp. 5.000%, 06/01/2022 5.500%, 06/01/2016 City of North Miami Beach, FL 5.000%, 08/01/2023 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2027 $ $ County of Polk, FL Utility System Revenue 5.000%, 10/01/2028 Escambia County Health Facilities Authority 4.250%, 08/15/2016 5.125%, 08/15/2020 5.500%, 08/15/2024 Lee County Industrial Development Authority 5.000%, 11/01/2025 Orange County Health Facilities Authority 4.000%, 06/01/2022 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Venetian Community Development District 5.000%, 05/01/2023 Georgia–1.44% Americus-Sumter County Hospital Authority 5.125%, 05/15/2023 City of Atlanta, GA Water & Wastewater Revenue 5.500%, 11/01/2027 Main Street Natural Gas, Inc. 5.000%, 03/15/2018 5.000%, 03/15/2017 Guam–1.63% Guam Power Authority 5.000%, 10/01/2024 5.000%, 10/01/2023 Illinois–3.16% Illinois Finance Authority 5.000%, 11/01/2027 5.125%, 02/01/2026 5.750%, 05/15/2031 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Regional Transportation Authority 6.000%, 06/01/2023 Round Lake, IL Lakewood Grove Special Service Area No. 3 4.700%, 03/01/2033 State of Illinois 5.000%, 01/01/2019 Village of Franklin Park, IL 6.250%, 07/01/2030 Indiana–3.56% Indiana Bond Bank 5.250%, 10/15/2020 Indiana Finance Authority 5.000%, 03/01/2023 5.000%, 07/01/2035 5.000%, 05/01/2021 5.500%, 11/15/2026 Indiana Health & Educational Facilities Financing Authority 5.500%, 03/01/2037 Iowa–1.46% Iowa Finance Authority 5.500%, 12/01/2022 Iowa Higher Education Loan Authority 5.625%, 10/01/2026 Iowa Student Loan Liquidity Corp. 5.300%, 12/01/2023 Kentucky–0.87% City of Russell, KY 5.000%, 11/01/2022 Louisiana–1.86% Jefferson Parish Hospital Service District No. 1 5.375%, 01/01/2031 Louisiana Local Government Environmental Facilities & Community Development 5.000%, 10/01/2020 Tobacco Settlement Financing Corp. 5.000%, 05/15/2022 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE Maine–1.58% Maine Health & Higher Educational Facilities Authority 5.000%, 07/01/2019 $ $ 6.000%, 07/01/2026 7.500%, 07/01/2032 Maryland–0.59% Anne Arundel County Consolidated Special Taxing District 5.000%, 07/01/2024 Massachusetts–0.53% Massachusetts Educational Financing Authority 4.500%, 07/01/2024 Michigan–1.57% City of Detroit, MI Sewage Disposal System Revenue 5.000%, 07/01/2018 Michigan Finance Authority 7.000%, 10/01/2031 Star International Academy 5.000%, 03/01/2033 Minnesota–0.42% St. Paul Housing & Redevelopment Authority 6.375%, 09/01/2031 Missouri–2.79% Bi-State Development Agency of the Missouri-Illinois Metropolitan District 5.000%, 10/01/2025 St. Louis County Industrial Development Authority 5.500%, 09/01/2028 New Hampshire–0.84% New Hampshire Business Finance Authority 5.000%, 10/01/2018 New Hampshire Health & Education Facilities Authority 5.600%, 10/01/2022 New Jersey–5.16% Gloucester County Improvement Authority 2.500%, 12/01/2029 (a) New Jersey Economic Development Authority 5.000%, 07/01/2022 5.000%, 06/15/2023 5.750%, 06/15/2029 6.000%, 07/01/2032 New Jersey Health Care Facilities Financing Authority 4.500%, 07/01/2021 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 New York–2.17% Suffolk County Economic Development Corp. 5.000%, 07/01/2028 Tompkins County Development Corp. 5.000%, 07/01/2027 North Carolina–1.44% North Carolina Eastern Municipal Power Agency 5.000%, 01/01/2026 Ohio–3.33% Akron Bath Copley Joint Township Hospital District 5.000%, 11/15/2023 Butler County Port Authority 7.000%, 07/01/2043 County of Hamilton, OH 5.250%, 06/01/2023 Southeastern Ohio Port Authority 5.750%, 12/01/2032 Oklahoma–0.62% Oklahoma Development Finance Authority 5.750%, 01/01/2037 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 PRINCIPAL AMOUNT VALUE Oregon–1.75% Medford Hospital Facilities Authority 5.000%, 10/01/2024 $ $ State of Oregon Housing & Community Services Department 4.750%, 07/01/2026 5.000%, 01/01/2026 Pennsylvania–1.26% Delaware County Authority 5.000%, 06/01/2023 Montgomery County Industrial Development Authority 5.000%, 11/15/2023 Northampton County Industrial Development Authority 5.000%, 07/01/2032 Philadelphia Authority for Industrial Development 5.375%, 06/15/2030 Puerto Rico–0.61% Puerto Rico Electric Power Authority 5.250%, 07/01/2027 Puerto Rico Highway & Transportation Authority 5.250%, 07/01/2022 South Carolina–0.73% Charleston Educational Excellence Finance Corp. 5.000%, 12/01/2027 Tennessee–0.20% Tennessee Energy Acquisition Corp. 5.000%, 02/01/2020 5.000%, 02/01/2015 Texas–3.01% City of Houston, TX Airport System Revenue 5.000%, 07/01/2025 6.500%, 07/15/2030 Brazos River Harbor Navigation District 5.950%, 05/15/2033 Texas Municipal Gas Acquisition & Supply Corp. 5.000%, 12/15/2026 Texas Private Activity Board Surface Transportation Corp. 7.000%, 06/30/2040 Utah–0.90% Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont–0.26% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia–2.85% Riverside Regional Jail Authority 5.000%, 07/01/2023 Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 6.000%, 01/01/2037 Wisconsin–3.39% Plateville Redevelopment Authority 5.000%, 07/01/2022 Wisconsin Health & Educational Facilities Authority 5.000%, 09/01/2033 5.000%, 08/15/2022 5.125%, 08/15/2019 5.250%, 08/15/2031 5.250%, 08/15/2034 Wyoming–1.10% Teton County Hospital District 5.000%, 12/01/2021 5.500%, 12/01/2027 Wyoming Community Development Authority 6.250%, 07/01/2031 TOTAL MUNICIPAL BONDS (COST $30,279,796) Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) August 31, 2013 SHARES VALUE SHORT-TERM INVESTMENTS–18.46% Fidelity Institutional Money Market Funds–Tax-Exempt Portfolio, 0.010% (a) $ TOTAL SHORT-TERM INVESTMENTS (COST $6,774,993) TOTAL INVESTMENTS (COST $37,054,789)–97.59% OTHER ASSETS IN EXCESS OF LIABILITIES–2.41% TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF OPERATIONS For the Year Ended August 31, 2013 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Investment Income Interest income $ $ Total Investment Income Expenses Management fees Administration and accounting fees Federal and state registration fees Transfer agent fees and expenses Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution fees – Retail Class — Other expenses Total Expenses Expense Recoupment or (Waiver) by Adviser Net (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Loss on Investments Net realized loss from investments ) ) Change in net unrealized depreciation on investments ) ) Net Realized and Unrealized Loss on Investments ) ) Net Decrease in Net Assets from Operations $ ) $ ) The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Total Return Bond Fund Year Ended Year Ended August 31, 2013 August 31, 2012 From Operations Net investment income $ $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed(1) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Undistributed Net Investment Income $ $ (1)Net of redemption fees of $7,966 for the year ended August 31, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Year Ended Year Ended August 31, 2013 August 31, 2012 From Operations Net investment income $ $ Net realized gain (loss) from: Investments ) Short transactions — ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income – Institutional Class ) ) Net investment income – Retail Class(3) ) — Net realized gain on investments – Institutional Class ) ) Net realized gain on investments – Retail Class(3) ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Proceeds from shares sold – Retail Class(3) — Shares issued in reinvestment of distributions declared – Institutional Class Shares issued in reinvestment of distributions declared – Retail Class(3) — Cost for shares redeemed – Institutional Class(1) ) ) Cost for shares redeemed – Retail Class(2)(3) ) — Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Undistributed Net Investment Income $ $ (1)Net of redemption fees of $5,104 for the year ended August 31, 2013. (2)Net of redemption fees of $1,612 for the period ended August 31, 2013. (3)The Retail Class shares commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Year Ended August 31, 2013 August 31, 2012 August 31, 2011 Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(1) Net realized and unrealized gain/(loss) on investments ) Total from investment operations Less distributions paid: From net investment income ) ) ) From net realized gain on investments ) ) ) Total distributions paid ) ) ) Paid-in capital from redemption fees (Note 2) — — — Net Asset Value, End of Period $ $ $ Total Return % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement/recoupment – net % % % After waiver and expense reimbursement/recoupment – net % % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement/recoupment – net % % % After waiver and expense reimbursement/recoupment – net % % % Portfolio turnover rate % % % (1)Per share net investment income was calculated using the average shares outstanding method. (2)Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended August 31, 2013 August 31, 2012 August 31, 2011(1) Institutional Class Shares Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) ) ) From net realized gain on investments ) ) — Total distributions paid ) ) ) Paid-in capital from redemption fees (Note 2) — — — Net Asset Value, End of Period $ $ $ Total Return(3) -3.20 % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % % )% After waiver and expense reimbursement(4) % % % Portfolio turnover rate(3) % % % (1)The Fund commenced operations on June 30, 2011. (2)Per share net investment income was calculated using the average shares outstanding method. (3)Not annualized for periods less than one year. (4)Annualized for periods less than one year. (5)Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) Retail Class Shares Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) From net realized gain on investments ) Total distributions paid ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(3) -4.15 % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % (1)The Retail Class shares commenced operations on September 28, 2012. (2)Per share net investment income was calculated using the average shares outstanding method. (3)Not annualized for periods less than one year. (4)Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS August 31, 2013 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”) are comprised of the Performance Trust Total Return Bond Fund (the “Total Return Bond Fund”) and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Total Return Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Total Return Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 and September 28, 2012 for the Institutional and Retail Class shares, respectively. Retail Class shares are subject to a 0.25% Rule 12b-1 distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”), the Funds’ investment adviser. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a Pricing Service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term, instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day and are generally classified as Level 1. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) August 31, 2013 authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: »Level 1: Quoted prices in active markets for identical securities. »Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). »Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of August 31, 2013: Performance Trust Total Return Bond Fund Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
